Citation Nr: 0311197	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  99-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an indebtedness to the 
Department of Veterans Affairs (VA) calculated in the amount 
of $1,187.44, based on unauthorized book store purchases in 
conjunction with a vocational rehabilitation program under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1978 to June 
1979, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  In July 2001, 
the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act (VCAA) that became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103 A, (West 2002); 38 C.F.R. § 3.159 (2002)

However, a preliminary review of the record discloses no 
mention of the VCAA in connection with the veteran's claim 
for waiver of an indebtedness to the VA.  The VCAA requires 
the VA to not only notify the veteran of the evidence 
necessary to substantiate his claim and assist him in 
obtaining that evidence, but also to notify the veteran of 
the division of responsibilities between the VA and the 
veteran in obtaining this evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This has 
not been done in this case and the Board is of the opinion 
that the veteran should be notified of the VCAA and be 
provided any assistance contemplated by the VCAA prior to 
final appellate review.

More significantly, the Board notes that the Statement of the 
Case indicated that the denial of the waiver of recovery of 
the overpayment at issue was precluded based on a finding of 
bad faith.  However, the Board disagreed with that 
determination and indicated in July 2001 that the veteran's 
request for waiver of recovery of the overpayment should be 
considered under the principles of equity and good 
conscience.  To that end, the Board requested that the RO 
obtain a current financial status report from the veteran.  
After the development requested by the Board, the 
Supplemental Statement of the Case again indicated that the 
finding of bad faith precluded a waiver in accordance with 38 
U.S.C.A. § 5302 (c) and 38 C.F.R. § 1.965 and failed to 
consider the veteran's claim under the equity and good 
conscience standard.  As such, the Board believes that 
further adjudication of this case is necessary before further 
appellate review is undertaken.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the veteran should be 
informed of the provisions of the VCAA, 
including the evidence necessary to 
substantiate his claim, the division of 
responsibilities between the VA and the 
veteran in obtaining that evidence, and 
the applicable time periods for the 
submission of evidence.

2.  The RO should consider the veteran's 
claim for waiver of recovery of the 
indebtedness under the equity and good 
conscience standard.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



